DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 Claims 1-11, and 13-22,  are pending and being examined.

Response to Amendment
The previous rejections are modified in light of the Applicant’s amendments. 
The previous objections of Claims 10 and 16 because informalities are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claim 17, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the Applicant’s cancellation.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 13-15, 21, and 22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0041086 A1 to Birsak et al. (hereinafter Birsak).

Regarding claim 13-15, 21, and 22,  Birsak teaches a difunctionalized poly(arylene ether) having the formula 
    PNG
    media_image1.png
    188
    769
    media_image1.png
    Greyscale
, wherein x is 1-50, and z is 0 or 1 (para 62), which meets the claimed copolymer formula cited in claim 13 and 21 with zero amounts of  (C1-C6-hydrocarbyl)(C1-C6-hydrocarbyl)aminomethylene groups as R5 and R5 is Q1a. The above is mixed with an olefinically unsaturated monomer to form a curable composition (para 63-64) and postcured at 175 deg C  to form an article (para 67-68 and 84), which meets claims 13-15, 21 and 22. Birsak further teaches the above composition further comprising an adhesion promoter such as an epoxy compound (See claim 20, para 37) wherein the epoxy resins include bisphenol A diglycidyl ether (para 37), or specifically, the adhesion promoter is a styrene-maleic anhydride copolymer (claim 21).
Birsak further teaches the curable composition further comprises a curing inhibitor and suitable curing inhibitors further include uncapped poly(arylene ethers) having free hydroxy groups (para 35), which qualify as the phenolic resins cited in claims 13 and 21. Birsak also teaches that the functionalized poly(arylene ether) is a capped poly(arylene ether) defined as a poly(arylene ether) in which at least 50% of the free hydroxy groups are functionalized (para 39), which allows for uncapped poly(arylene ether) in the composition and meets the claimed “phenolic resins.” In example 14, the composition also contains 10 ppm of uncapped hydroxyl end groups. (para 75).
Although, the composition is defined by the process of claim 1, this is a product-by-process claim. Here, Birsak teaches each and every component of the composition such as the thermosetting resin and the capped poly(arylene ether) copolymer. Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
	
Claim(s) 13-15, 21, and 22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0097069 A1 to Guo et al. (hereinafter Guo).

Regarding claim 13-15, 21, and 22,  Guo teaches a curable composition comprising a thermoset resin and a capped poly(arylene ether) resin (para 36), wherein the thermoset resin is an unsaturated polyester resin (para 39), or an epoxy resin (para 43), and curing promoter and hardeners such as novolac type phenol resins (para 46-47), and the curable composition is cured by UV irradiation or heating from 80-300 deg C for a period to be fully cured (para 58), which meets the thermosetting phenolic resins and cured composition cited in claims 13-15, 21 and 22.
Guo further teaches the capped poly(arylene ether) resin has the formula 
    PNG
    media_image2.png
    131
    434
    media_image2.png
    Greyscale
, wherein L is 
    PNG
    media_image3.png
    114
    252
    media_image3.png
    Greyscale
, wherein Y is 
    PNG
    media_image4.png
    107
    229
    media_image4.png
    Greyscale
, wherein n=0, Q1 is a C1-C12 hydrocarbyl and not tertiary, Q2 is a hydrogen, halogen or C1-C12 hydrocarbyl, y and z is 0-200, R2-R4 are hydrogen or C1-C12 hydrocarbyl, and R5 and R6 are hydrogen or C1-C12 hydrocarbyl, (para 34), which meets the claimed copolymer formula cited in claim 13 and 21 with zero amounts of (C1-C6-hydrocarbyl)(C1-C6-hydrocarbyl)aminomethylene groups as R5 and R5 is Q1a.
Although, the composition is defined by the process of claim 1, this is a product-by-process claim. Here, Guo teaches each and every component of the composition such as the thermosetting resin and the capped poly(arylene ether) copolymer. Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
On page 12-15, the Applicant argues that Birsak and Guo do not teach the thermosetting resins cited in claims 13, 21 and 22. This is not persuasive because, as cited above, Birsak teaches the composition can further include uncapped polyarylene ethers which qualify as phenolic resins, and Guo further teaches hardeners such as phenolic resins.

Allowable Subject Matter
Claims 1-11, and 16-20, are allowed.
The following is an examiner’s statement of reasons for allowance: As cited above and incorporated herein, Birsak and Guo are the closest prior art.
However, neither Birsak nor Guo teaches the poly(arylene ether) copolymer comprising a phenolic end group ortho-substituted with a (C1-C12-hydrocarbyl)(C1-C12-hydrocarbyl)aminomethylene group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766